Judgment, Supreme Court, New York County, rendered on April 23, 1974, convicting defendant after jury trial of two counts of robbery in the first degree, two counts of robbery in the second degree, possession of a weapon as a felony, grand larceny in the third degree and petit larceny, unanimously modified, on the law, to dismiss the counts of grand larceny in the third degree, petit larceny and possession of a weapon, and otherwise affirmed. On the facts of this case, the defendant could not have committed robbery in the first degree without also possessing the weapon and committing grand larceny in the third degree and petit larceny. Where the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greater is deemed a dismissal of the lesser counts. (CPL 300.30, subd 4; 300.40, subd 3, par [b]; People v Diaz, 56 AD2d 557; People v Hayes, 43 AD2d 99, affd 35 NY2d 907.) We have examined the other points raised by appellant and find them without merit. Concur—Lupiano, J. P., Silver-man, Evans and Markewich, JJ.